Per Curiam:
The learned court below sustained the demurrer and dis*332missed the bill, for the reason that the plaintiff had a complete remedy at law, and had not exhibited any grounds for equitable relief. In this we think he was right. She can recover her arrears of royalty, if any, by action of assumpsit; and, if possession of the premises is desired, and the defendants have forfeited their rights thereto, an action of ejectment is the appropriate remedy. She can pursue her legal remedies without depriving the defendants of their right of trial by jury.
Decree affirmed, and appeal dismissed, at the costs of the appellants.